Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting him of the crime of petit larceny. Judgment reversed on the law, information dismissed, and the defendant discharged. In our opinion, as matter of law, this record does not disclose evidence establishing the guilt of the defendant of the crime charged beyond a reasonable doubt. Lazansky, P. J., Hagarty and Taylor, JJ., concur; Carswell and Adel, JJ., dissent and vote to affirm the judgment of conviction.